In a proceeding to stay arbitration which had been sought by appellant, the appeal is from an order of .the Supreme Court, Westchester County, dated June 19, 1973, which granted the application. Order affirmed, with $20 costs and disbursements. The negotiating committees for the parties executed a “Memorandum of Agreement” which stated, inter alia, that if the parties were unable to agree on the necessary language in drawing up their contract, such dispute would be submitted to arbitration. At the top of the memorandum the following was written: “Outline form only — subj. to lang. and approval of B of E and ratification by Tchs. Assn.” While it appears that the Board of Education agreed, in principle, to the inclusion in the contract of at least some of the provisions of the memorandum, a final contract had not yet been drawn. There could be no binding agreement where the parties had not agreed upon the language to be used in the contract. Where public agreements and public moneys are involved, contracts should be clear and explicit. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.